Citation Nr: 0325097	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-09 996A	)	DATE
	)
	)

On Appeal from the
 Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.	Entitlement to service connection for left ankle 
disability.

2.	Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1968 to March 1971 
with additional duty in reserve status.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was previously before the Board and in April and December 
2002, the Board undertook development of the evidence.  The 
Board notes that by correspondence dated January 2002, the 
veteran waived preliminary RO review of the new evidence 
obtained by the Board.  Accordingly, the Board may proceed 
with appellate review at this time.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.	Left ankle disability was not manifested during the 
veteran's military service nor is it otherwise related to 
such service or to any injury suffered during such 
service.

2.	The veteran suffers from right knee disability related to 
an injury suffered during military service.


CONCLUSIONS OF LAW

1.	Left ankle disability was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.	Right knee disability was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The May 2001 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has been afforded multiple VA medical 
examinations, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Moreover, no additional pertinent evidence 
has been identified by the veteran as relevant to this issue.

The Board notes that there appears to be limited service 
medical records available from the veteran's active and 
reserve duty periods.  In cases where service records are 
missing or destroyed, case law requires that the Board 
provide a thorough "explanation to the veteran on how 
service records are maintained, why the searches undertaken 
constitute a reasonably exhaustive search, and why further 
efforts would not be justified."  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The record demonstrates that the RO made an 
exhaustive search for the veteran's records.  In January 
1996, the RO contacted the Marine Corps Reserve Support 
Command (MCRSC) and the National Personnel Records Center 
(NPRC) and requested copies of the veteran's service records.  
In February 1996, the MCRSC responded that any record 
requests must be made to the SMRC.  In March 1996, the SMRC 
informed the RO in writing that there were no records for the 
veteran available at its center.  In April 1996, the RO made 
a follow up phone call to the SMRC to ask for any records and 
the SMRC stated that all records for the veteran had been 
sent and that they were unaware of any service medical 
records for the veteran at any other location.  The RO then 
placed a follow-up call to the SMRC and confirmed that no 
records were available at that location for the veteran and 
that it had sent its records for the veteran to the SMRC in 
February 1995.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Left Ankle

The veteran's service medical records show a history of left 
ankle pain beginning in approximately 1989.  The veteran 
underwent a VA examination in August and September 1996.  X-
ray images taken in August 1996 showed that the left ankle 
joint was well maintained with no demonstrable fractures or 
dislocations.  Mild hypertosis of the talus was noted.  The 
final assessment was negative left ankle.  On examination in 
September 1996, the veteran gave a history of ankle pain 
starting in 1989.  He said that he was treated for the pain 
on an outpatient basis and prescribed Motrin and aspirin for 
the pain.  He said that in spite of the treatment, he 
continued to have pain in the left ankle periodically and in 
cold, damp weather.  The veteran was diagnosed with chronic 
tendonitis and hyperostosis involving the left ankle.

The veteran testified at a videoconference in January 2001 
and stated in his April 2001 substantive appeal that he 
suffered injuries to his left ankle during Vietnam and that 
he re-injured his ankle during jump school in the 1980s.  The 
veteran's spouse submitted a letter in January 2002 which 
stated that the veteran returned from Vietnam in August 1970 
with "the injuries to his....left ankle still very obvious."

The veteran underwent a VA examination in September 2002.  
The veteran reported that he injured his left ankle in 
Vietnam in 1970.  He said he continues to have pain in the 
Achilles tendon area.  On physical examination the examiner 
found no deformity, no effusion, no ligament laxity and no 
crepitation on active motion.  There was tenderness of the 
Achilles tendon.  Active and passive range of motion of the 
left ankle was from 3 degrees dorsiflexion to 39 degrees 
plantar flexion with 7 degrees supination and o degrees 
pronation.  Radiographs of the ankle showed no abnormality 
except for small bony prominences on the dorsal aspect of the 
talar neck in both ankles.  The diagnosis was contracture of 
the left Achilles tendon manifested by limitation of ankle 
dorsiflexion to 3 degrees and tendonitis manifested by pain 
and tenderness of the distal Achilles tendon.  The examiner 
noted that the only abnormality of the left ankle that he 
found was contracture of the Achilles tendon.  He stated that 
he was unable to ascribe an etiologic relationship of the 
concussive injury to the contracture of the Achilles tendon.

The veteran underwent a VA examination in March 2003.  He 
stated that he began to have problems with his ankle in 1970 
when he was in Vietnam and after a mortar explosion.  He 
stated that he now has severe pain in his ankle that is 
associated with weekly flare-ups.  On objective examination, 
there was no swelling or effusion noticed on the left ankle.  
Passive dorsiflexion was to 20 degrees and passive plantar 
flexion was to 40 degrees with only discomfort felt with the 
movement.  He had increased pain to deep palpation of the 
Achilles tendon insertion but with no swelling or redness.  
Active dorsiflexion was to 20 degrees and active plantar 
flexion was 40 degrees with only discomfort felt at these 
movements.  The examiner estimated that on flare-ups there is 
only a 20 percent reduction of flexion.  The examiner noted 
that the lower extremity strength was 5 out of 5.  There was 
no gait abnormality noted.  The examiner stated that the 
veteran could walk on his heels and could walk on his toes 
without difficulty.  

The diagnosis was symptomatic left ankle Achilles tendon, 
mild.  The examiner stated that after reviewing the veteran's 
C-file and VA medical records, it was his medical opinion 
that the veteran's left ankle condition was less likely than 
not due to his military service during the Vietnam era and 
during the parachute landings that he had.  His decision was 
based on the fact that that the x-ray evidence shows 
essentially normal left ankle and the physical examination 
shows only mild Achilles tendonitis.

The Board notes the veteran's testimony regarding an injury 
to the left ankle in Vietnam.  The Board also notes the 
veteran's combat service.  38 U.S.C.A. § 1154(b).  However, 
even if the fact of an injury to the left ankle during combat 
is assumed, the preponderance of the evidence is nevertheless 
against a finding that the veteran's current left ankle 
disorder is related to that injury.  In this regard, the 
record includes two medical opinions which find no 
relationship between the current left ankle disorder, 
described as tendonitis, and either the reported injury in 
Vietnam or to any parachute related injury during the 
veteran's reserve service.  The most recent VA opinion notes 
the veteran's claim and current findings.  The examiner bases 
his opinion that there is no relationship to service based on 
the lack of radiological evidence of more extensive arthritic 
changes.  This opinion by a trained medical doctor is 
entitled to considerable weight.  

The Board notes the veteran's contentions regarding his 
belief that his current ankle problems are related to his 
service.  However, where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Right Knee

The veteran's service medical records show that the veteran 
did not receive treatment for any condition related to his 
right knee.  However, the records also show a history of 
right knee pain since 1988 with no record of any injury.

The veteran underwent a VA examination in August and 
September 1996.  In August 1996, x-ray images showed a 
negative right knee.  During the September 1996 examination, 
the veteran gave a history of pain in the right knee starting 
in 1988.  Objective examination of the right knee revealed 
flexion and extension limited to 135 degrees and crepitation.  
No effusions, atrophy, or laxity of the joint was noted.  
There was mild pain on motion.  The examiner noted that 
negative right knee x-ray from August 1996.  The examiner's 
diagnosis was chronic patellar tendonitis involving the right 
knee with limitation of motion of the right knee.

38 U.S.C.A. § 1154(b) dictates that in the case of any 
veteran who engaged in combat with the enemy in active 
service ...the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

The veteran's essential argument is that he suffers from a 
current right knee disability which is related to injuries 
during his active duty military service. Although service 
medical records do not document any injuries during service, 
the veteran has submitted information which suggests that an 
injury was suffered during a combat situation in Vietnam.  
Specifically, the veteran testified at a videoconference in 
January 2001 and stated in his April 2001 substantive appeal 
that he suffered injuries to his right knee during Vietnam 
and that he re-injured his knee during jump school in the 
1980s.  The veteran's spouse submitted a letter in January 
2002 which stated that the veteran returned from Vietnam in 
August 1970 with "the injuries to his....right knee still very 
obvious."

Moreover, the veteran's service records show that he was 
awarded the Combat Action Ribbon, among other decorations.  
This is evidence of that he participated in combat with the 
enemy.  Further, a copy of the veteran's jump school 
graduation certificate dated May 1988 is also of record.  
Accordingly, pursuant to 38 U.S.C.A. § 1154(b) the Board 
finds that the veteran did suffer an injury to the right knee 
during service in Vietnam in 1970 despite the lack of service 
medical records showing incurrence of or treatment for such 
injury.  The Board also finds that the veteran did suffer 
trauma due to parachute jumps during the 1980's during 
reserve service. 

The next question is whether any current right knee 
disability is related to either the Vietnam injury or 
subsequent parachute injury.  

The veteran underwent a VA examination in September 2002.  
The veteran reported a history of injuring his right knee in 
January 1970 in Vietnam and pain, swelling and stiffness in 
the right knee after prolonged activity since that time.  On 
objective examination, the examiner noted that the right knee 
had no deformity, no effusion, no tenderness and no ligament 
laxity.  There was no crepitation on active knee motion.  
Patellar entrapment and apprehension signs were negative.  
Active range of motion of the right knee was from 3 to 100 
degrees.  Radiogram of the right knee showed mild 
osteoarthritis with narrowing of the medial articular 
cartilage spaces.  The examiner's diagnosis was mild 
osteoarthritis of the right knee manifested by knee pain, 
mild limitation of motion and characteristic radiographic 
changes.  The physician stated that he was unable to ascribe 
an etiologic relationship between the veteran's injuries in 
Vietnam and his current right knee disability.

The veteran underwent a subsequent VA examination in March 
2003.  The veteran gave a history that was consistent with 
previous histories.  On objective examination, the examiner 
found mild tenderness to deep palpation and lateral motion of 
the right knee patella.  After repetitive motion of the right 
knee, there were some signs of fatigability, but no signs of 
decrease in range of motion.  The examiner estimated, based 
on the veteran's history, a 20 percent decrease in range of 
motion during flare-ups.  There was lateral displacement 
found and drawer sign was positive.  There was no pain on 
deep palpation, but the McMurray's sign was positive.

The examiner's diagnosis was symptomatic mild osteoarthritis 
of the right knee with associated mild to moderate 
chondromalacia of the right knee and severe osteoarthritis of 
the medial compartment with absence of the posterior horn of 
the medical meniscus attributed to chronic macerated tear.  
The examiner noted that it was his medical opinion that it 
was less likely than not that the veteran's current right 
knee condition is secondary to his Vietnam era injury but it 
was as likely as not related to residuals of bad parachute 
landing.  The physician based his decision in the severe and 
chronic finding in the MRI showing chronic macerated tear of 
the meniscus and chronic tear of the ACL.

As noted earlier, the opinions of trained medical personnel 
are entitled to great weight.  Although the fact of a right 
knee injury during combat is conceded pursuant to 38 U.S.C.A. 
§ 1154(b), the VA examiner (based on a review of the record 
and examination of the veteran) did not believe that a causal 
relationship existed with regard to the veterans' current 
knee disorders.  However, the same examiner did believe that 
the trauma from parachute landings caused the current right 
knee disability.  The veteran's statements and testimony are 
viewed by the Board as credible, and a medical doctor is of 
the opinion that the right knee disability is due to injury 
during reserve service.  Service connection is warranted for 
disability resulting from injury suffered during active duty, 
active duty for training, or inactive duty training.  38 
U.S.C.A. § 101(24).  The Board therefore finds that service 
connection for right knee disability is warranted.  




ORDER

Entitlement to service connection for left ankle disability 
is not warranted.  To this extent, the appeal is denied. 

Entitlement to service connection for right knee disability 
is warranted.  To this extent, the appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

